DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Applicant's amendments and remarks, filed 07/01/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-5, 9-12, 15-18 and 29 are under examination. 
Claims 6, 7, 13, 14, 19, 20-28 are withdrawn. Claim 8 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is the National Stage filing under 35 USC 371 of PCT/EP2014068315 filed on 08/28/2014 and claims priority to earlier filed provisional applications 61/871228 filed 08/28/2013 and 61/960922 filed 09/30/2013. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the effective filing date for the instant application is 08/28/2013.
Withdrawn Rejections
The rejection of claims 1, 2, 3, 11, 12, 15, 18, 29 under 35 U.S.C. 103 as being unpatentable over Handyside et al. (J Med Genet, 2010;47:651-658) in view of 

Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is grammatically incorrect because it is missing a comma or semi-colon. In particular, the claim should recite “reflecting obtained PVAF values…prior to segmentation; segmenting…”. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been modified in view of applicant’s amendments and after further consideration of the claims.
Claims 1-5, 9-12, 15-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
1: Statutory Category?  Yes. The invention (claim 1 being representative) is directed to a method for the analysis of genetic material of a subject. Therefore, the claims fall into one of the four statutory categories.
2A – Prong 1: The claimed invention (claim 1 being representative) recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
obtaining genotype information…;
categorizing by a computer system the continuous PVAF values in a first category corresponding to the first parent based on the genotype information of the first parent and second parent; 
reflecting obtained PVAF values against the middle axis prior to segmentation…;
segmenting by the computer system said categorized PVAF values; 

Under the broadest reasonable interpretation (BRI), the above generically recited limitations amount to collecting, analyzing, and/or organizing information and there is nothing in the claims themselves that foreclose these steps from being performed by a scientist or engineer with a pen and paper. That is, with the exception of using a computer system, these steps are still mental equivalents because one can look at numerical and/or graphical representations of data and come to a conclusion using one’s mind. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
With regards to the steps for reflecting (values against a middle axis) and segmenting (categorized values), these additionally encompass mathematical concepts. For example, the act of reflecting values against an axis necessarily requires a mathematical operation of relating data (i.e. via linear transformation). Similarly, the segmenting step inherently requires establishing mathematical relationships between data when read in light of the specification [page 10], which explicitly teaches using algorithms for performing segmentation. See 2019 PEG Section I, 84 Fed. Reg. at 52. As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, the claimed steps that are not part of the abstract idea are as follows: 
deriving genetic material from a sample…up to 50 cells or cell-free DNA;
analyzing the genetic material with a polymorphism typing platform to obtain continuous polymorphic variant allele frequency values (PVAF)…;
providing…segmented PVAF values to indicate a genetic anomaly in the genetic material of the subject and/or inheritance of the genetic material of the subject.

Under the BRI, the generically recited deriving and analyzing steps are merely directed to obtaining genetic material and data for use by the abstract idea. As such, these steps amount to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
Under the BRI, the providing step merely outputs information for the subject represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). 
With regards to the computer system, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform, using the computer components as a tool. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial 
As discussed above, the non-abstract steps discussed above (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the deriving or analyzing steps or the ‘polymorphism typing platform’ being used to obtain ‘continuous’ PVAF data. 
For example, Handyside et al. (J Med Genet, 2010;47:651-658) teaches that the use of genome wide single nucleotide polymorphism (SNP) arrays for genotype analysis was well established (abstract); karyomapping of samples at the single cell level [page 651, col. 2, para. 2, page 653, col. 1]; whole genome amplification and genotyping call rate values [page 653, col. 1], and genotyping using SNP arrays (i.e. polymorphism typing platforms) [page 653, col. 1]. Additionally, Robinowtiz teaches that methods for determining variant allele frequencies in samples and using these data values in subsequent analysis was well known in the art [0402-0407], and Legrand (PLOS Genetic, Jan. 2008, Vol. 4, Issue 1, e1, pp.0018-0028) teaches methods of haplotype mapping that includes analyzing genetic data to obtain allelic fractions [page 0022, col. 2; Figure 4]. Therefore, upon consideration of the cited references, there is nothing inventive or unconventional about the generically recited deriving step and analyzing step (when read in light of the specification, pages 8 and 23). Accordingly, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
As discussed above, the providing step merely outputs information and therefore amounts to nothing more than insignificant extra-solution activity. The examiner takes official notice that such methods were well known in the art. Therefore, this step remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the claimed computer system, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible 
Dependent claims 2-5, 9-12, 15-18 and 29 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, all of the dependent claims further limit the specificity of the abstract idea set forth above, by either adding additionally computational steps (e.g. reflecting values against a middle axis, normalizing values) or further limiting the nature of the data used by the abstract idea (e.g. using logR values, mosaicism, meiotic origin, indicating halpotype). As such, these claims are still part of the abstract idea by definition and therefore the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Furthermore, the recitation of a database also does not amount to significantly more for the same reason that the aforementioned processor does not under the Step 2B analysis, above. 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 07/01/2021, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the claims do not recite a mental process because they require steps to be performed by a computer system. In response, applicant’s support is to the effect that “the human mind is not equipped” to categorize continuous PVAF values based on genotype information, and then segment them to categorized PVAF values. However, it is noted that the claimed ‘categorizing’ and ‘segmenting’ are not limited to any particular operations and therefore broadly encompass comparing numbers. 
In response to applicant’s arguments regarding SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019), these claims are directed to detecting suspicious activity by using network monitors and analyzing network packets were found to be an improvement in computer network technology and not directed to an abstract idea. Accordingly, the SRI claims are not on point with the instant claims are they are directed to different claims and different fact patterns. 
In response to applicant’s arguments that the specification provides a data structure or database of data structures for storing continuous PVAF values, applicant is arguing limitations that are not reflected in the instant claims. Furthermore, it is noted that data structures not claimed as embodied in computer-readable media amount to descriptive material per se and are not statutory because they are not capable of causing functional change in a computer. See MPEP 2106.01. As such, the recitation of a data structure as suggested would appear to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc).
part of the judicial exception, as discussed above (in the Step 2A, prong 1 analysis). It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).
With regards to (2), MPEP 2106.04(d)(1) provides guidance on evaluating improvements in the functioning of a computer, or an improvement to any other technology or technical field in Step 2A prong 2. The specification teaches that the present invention provides improved methods both in accuracy and in the detail and type of information that can be 35 obtained, and alleviates the erroneous discrete PV-calls resulting from WGA-artifacts and/or algorithmic 5 interpretation of the signals determined with the WGA-material [pages 5 and 6]. However, the claims must be evaluated to ensure that the claim itself reflects the disclosed improvement, and in this case the claims do not reflect the components or steps of the invention that provide the improvement described in the specification.  If applicant is arguing that the claimed method improves the accuracy of the data, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for genetic analysis. Regardless, the guidance to be followed provides examples of when “a judicial exception has not been integrated into a practical application” and one such instance is when the judicial exception “includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55. In this case, the claims focus on analyzing data and there is no specific improvement over prior computer systems or to the technology (See, e.g. McRO) nor do the claims results in applying the JE to effect a particular treatment (see, e.g. Vanda memo). 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is newly applied.
Claims 1-5, 9-12, 15-18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.
Claim 1 recites “analyzing the genetic material with a polymorphism typing platform to obtain continuous polymorphic variant allele frequency (PVAF) values of the subject.” This step appears to be a critical aspect of the invention but is problematic for several reasons: 
 (1) It is unclear as to the metes and bounds of the generically recited “analyzing” step, which ambiguously encompasses all known computational and experimental methods for obtaining “continuous polymorphic variant allele frequency (PVAF) values”. A genus claim that could be interpreted in such a way that it is not clear which species are covered is indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). MPEP 2173.04. In this case, the generically recited genus step of “analyzing” genetic material confusingly encompasses physical analysis techniques (e.g. analyzing genetic data using whole-genome array or sequencing technology when read in light of the specification on page 8) as well as mathematical analysis techniques (e.g. mathematically interpolating genetic data points or plotting them on a graph). Without any disclosure as to the way the instantly claimed invention performs the claimed function, the public is left to guess whether the claims covers physical or non-physical production techniques. As a result, the claims fail to “particularly pointing out and distinctly claiming” the invention. Clarification is requested via amendment. 
(2) While the “analyzing” step is an active step, the phrase “to obtain…PVAF values” is merely an intended use (or result recitation) that is not clearly connected (structurally or functionally) to the active step as claimed, and therefore imposes no patentable distinction on the claim (is not limiting). In other words, the artisan would not immediately recognize that practicing the analyzing step as claimed will achieve the intended result. Clarification is requested via amendment.
(3) It is also unclear as to the metes and bounds of the term “continuous polymorphic variant allele frequency (PVAF) values” such that one of ordinary skill in the 
Claim 1 recites “reflecting obtained PVAF values against the middle axis prior to segmentation segmenting by the computer system said categorized PVAF values.” Applicant is reminded that the instant claims are process claims and not result claims. As discussed in Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), a claim fails to satisfy the statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, “fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention.” Therefore, the claim is are required to define how the process steps achieve the claimed result(s). In this case, the term “reflecting” is unclear with regards to the boundaries of the mathematical/computational step(s) intended by the term such that the artisan would know how to avoid infringement. The specification (on page 9) does not provide any limiting examples or definitions of this term that would serve to clarify the 
Citation of Relevant Prior Art
In light of the confusing aspects of the claimed invention, as discussed in the rejections under 35 USC 112 2nd, above, the Examiner was not able to interpret the claims for purposes of applying prior art. However, the following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Legrand et al. (PLOS Genetic, Jan. 2008, Vol. 4, Issue 1, e1, pp.0018-0028), which teaches methods of haplotype mapping that includes analyzing genetic data to obtain allelic fraction values; analyzing cross-over points on a chromosome; and graphing allelic fraction values for different chromosomal regions [page 0022, col. 2; Figure 1; Figure 4].
For purposes of advancing prosecution, Applicant is encouraged to thoroughly review the citation(s) of relevant prior art being provided. Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619